                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            ) CAUSE NO.: 2:14-CR-112-JTM-JEM
                                             )
TANDIKA JACKSON,                             )
               Defendant.                    )

       FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
           UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On June 26, 2019, the United States Government appeared by counsel Assistant United

States Attorney Gary Bell. Defendant Tandika Jackson appeared in person and by counsel Visvaldis

P. Kupsis and in the custody of the United States Marshal. United States Probation Officer Rue A.

Pattison appeared. The Supervised Release Revocation Hearing was held. The Court received

evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On April 15, 2015, Defendant Jackson pled guilty to the Count I and III charges in the

Indictment (conspiracy and aggravated identity theft). On November 4, 2015, Judge Rudy Lozano

originally sentenced Defendant Jackson to, among other things, a term of imprisonment of 57

months followed by 1 year of supervised release subject to specified written terms and conditions.

       On November 30, 2018, the Government filed a Petition alleging that the Defendant violated

the terms and conditions of supervised release [DE 192], and an arrest warrant was issued. On

December 17, 2018, an Initial Appearance was held.

       On May 17, 2019, Defendant Jackson, by counsel, filed a Motion to Transfer to Magistrate

Judge, which was granted, and on June 4, 2019, Judge James Moody issued an Order referring this
case to the undersigned Magistrate Judge to conduct the Supervised Release Revocation Hearing,

to recommend modification, revocation, or termination of the supervised release in this case, and

to submit proposed findings and recommendations pursuant to 18 U.S.C. § 3401(i), 28 U.S.C. §

636(b)(1)(B), and N.D. Ind. Local Rule 72-1.

       As a result of the June 26, 2019, Supervised Release Revocation Hearing, the undersigned

Magistrate Judge FINDS that:

       1.     Defendant Jackson has been advised of his right to remain silent, his right to counsel,

              his right to be advised of the charges against him, his right to a contested Supervised

              Release Revocation Hearing, and his rights in connection with such a hearing;

       2.     Defendant Jackson understands the proceedings, allegations and his rights;

       3.     Defendant Jackson knowingly and voluntarily admitted that he committed the

              offenses of using marijuana while on supervised release and of using cocaine while

              on supervised release, and admitted that he tested positive for marijuana use and

              cocaine use on the dates listed in the Petition, and admitted that he failed to report

              for drug testing on the dates listed in the Petition, all as set forth in the November 30,

              2018 Petition [DE 192];

       4.     This violations are Grade C violations, Defendant’s criminal history category is III,

              and the suggested penalty is 5-11 months incarceration.

       The undersigned Magistrate Judge RECOMMENDS to Judge James Moody that:

       1.     Defendant Jackson be adjudged to have committed a violation of his supervised

              release described in the November 30, 2018 Petition [DE 192];

       2.     The supervised release of Defendant Jackson be revoked;


                                                  2
      3.     Defendant Jackson be ordered committed to the United States Bureau of Prisons

             forthwith to serve seven months of imprisonment therein.

      The parties agreed to waive any objections to these Findings and Recommendation.

      SO ORDERED this 26th day of June, 2019.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT

cc:   All counsel of record
      District Judge James Moody




                                             3
